Citation Nr: 1520305	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability, diagnosed as right shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, including a verified period of service from February 1983 to March 1999.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which denied service connection for the claimed disability.  

In August 2013, the Veteran requested hearing before the Board.  In March 2014, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that his right shoulder has caused him pain and fatigue since an in-service injury, but he "just lived with it."  See the March 2014 statement.

The Veteran was afforded a VA examination in November 2011 to determine the nature and etiology of any current right shoulder disability, and whether any such disability was due to or caused by the right shoulder pain that the Veteran was treated for in June 1988 during active service.  The VA examiner diagnosed right shoulder strain, with pain on movement and guarding.  The examiner opined that the shoulder strain was less likely than not caused by or a result of the Veteran's one-time shoulder strain treated in the service in 1988.  The examiner explained that an August 1991 examination was unremarkable for pain or right shoulder symptomology, and there was no evidence of ongoing treatment soon after service or to the date of the examination.

The examiner appears to base her opinion on the lack of contemporaneous treatment records.  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Furthermore, the examiner did not consider the lay reports of continued pain.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

The VA examiner also indicated that the right shoulder x-ray findings were within normal limits.  X-ray findings from Tinker family health clinic that were performed just days after the examination, however, indicate that the Veteran had degenerative disease of the AC joint and glenohumeral joint.  

As such, the Board finds another VA examination is necessary.  

In addition, medical records submitted by the Veteran in August 2012 indicate that he was treated by the 72nd Medical Group at Tinker Air Force Base.  The RO should attempt to associate these records with the claims file.  

Finally, the most recent VA treatment records associated with the claims file are from September 2011, at which time the Veteran had not received any VAMC treatment.  The RO should obtain any VA treatment records, if any exist, from September 2011 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from September 2011 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including Tinker Air Force Base records, showing treatment of the claimed right shoulder disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Contact the VA examiner who conducted the November 2011 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability had causal origins in active service, to include as a result of the right shoulder pain that the Veteran was treated for in June 1988.

The examiner should specifically address the Veteran's contentions that he has experienced right shoulder pain since the 1988 in-service injury, for which he did not seek treatment after discharge from service. 

The examiner should also address the November 2011 x-ray findings that the Veteran had degenerative disease of the AC joint and the glenohumeral joint, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the degenerative disease is related to the right shoulder pain that the Veteran was treated for in June 1988.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




